that this court's duty is to decide actual controversies and not to give
                opinions on moot questions).
                           It is so ORDERED.'




                                                                    Ai                 J.
                                                          Douglas



                                                          Saitta


                cc: Chris Hough
                     Clark County District Attorney/Civil Division, Robert J. Gower




                      'We direct the clerk of this court to file petitioner's letter,
                provisionally received in this court on September 30, 2011; and motion to
                stay potential dismissal for failing to pay the filing fee, provisionally
                received in this court on September 30, 2011. Having considered these
                documents, we conclude that no action is necessary as to them.



SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A